                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.    CV 18-8149-DMG (PLAx)                                    Date     January 21, 2020

Title Yvonne Pina, et al. v. County of Los Angeles, et al.                          Page     1 of 1

Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                              NOT REPORTED
             Deputy Clerk                                            Court Reporter

   Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
            None Present                                               None Present

Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE RE PLAINTIFF’S
             FAILURE TO PROSECUTE THIS ACTION AND COMPLY WITH THE
             COURT’S LOCAL RULES AND CASE MANAGEMENT ORDER

        Defendant Giancarlo Scotti unilaterally lodged a Proposed Final Pretrial Conference
Order (“PFPTCO”) with the Court on January 16, 2020. [Doc. # 59.] Plaintiff Monica
Rodriguez did not sign the PFPTCO and there is no indication that she participated in drafting or
submitting the document. The Court’s Local Rules provide that the PFPTCO “shall be prepared
by plaintiff’s counsel and signed by all counsel.” C.D. Cal. L.R. 16-7. The Court’s Case
Management Order [Doc. # 30] also mandates compliance with the Local Rules when submitting
a PFPTCO. See Case Management Order at 5-6. Further, Plaintiff has failed to submit any of
the pretrial documents by January 14, 2020 as required by the Case Management Order. Id. at
Doc. # 30-1.

       Given that Plaintiff and her counsel also failed to respond to Defendants’ Motions for
Summary Judgment, see [Doc. # 53], their lack of participation in the judicial process has
become concerning. Plaintiff is therefore ordered to show cause why the Court should not
impose sanctions on her and/or her counsel for failure to prosecute this action and comply with
the Court’s instructions and Local Rules regarding pretrial procedure. Plaintiff shall submit a
response in writing, not to exceed seven pages, by noon on February 4, 2020.

IT IS SO ORDERED.




CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
